DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered.
Response to Arguments
Applicant’s arguments dated on 2/17/22 with respect to claims 1-20 have been considered but are moot due to the new ground of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20180270894 A1) in view of D1 (US 20170208634), further in view of Yang (US 20210176676 A1).
For claim 1, Park discloses an address sending method, comprising: 
sending a plurality first address information of User Plane (UP) of a Radio Access Network (RAN) node to a Core Network (CN) node through first interface signaling between the CN node and the RAN node, the plurality of the first address information is used for receiving uplink data from a core network, wherein the RAN node is a centralized unit (CU) (see FIG. 12 and FIGs 1 and 13-15, for NG-RAN node 120 connecting to a CN node 130, UEs are associated with the CU via a plurality of DUs, in view of [0140], [0146], [0150], [0160], [0175]; note that the first address information includes initial address information for each UE associated with the CU).
Park is silent but D1, in the same field of 5G communication, discloses the first address information comprising a first transport layer Internet Protocol (IP) address and a first General Packet Radio Service Tunneling Protocol Tunnel Endpoint Identifier (GTP-TEID) corresponding to the first transport layer IP address ([0033] “This includes assignment of IP address and Tunnel Endpoint Identifiers (TEIDs) allocations for GTP user plane and control plane of these GTP entities” in view of FIG. 2). OOSA would be motivated to substitute the address information for each UE included in the first address information of Park with equivalent address including GTP-TEIDs and IP address of D1 for the UE to yield predictable results of making connections for 5G (see MPEP 2143(B)).
Therefore, it would be obvious to an ordinary skilled in the art before the time when the application was filed to apply the teaching of D1 to the wireless system by Park for the benefit of performing 5G communication ([0051] of Park).
Yang, in the same field of 5G communication, discloses:
in a CP/UP separated and multiple DUs scenario (FIG. 9 shows S-DU 910 and T-DU), the RAN node is a CU (FIG. 9 ,such as CU-CP 930) and the plurality of the first address information are address information for DUs to receive the downlink data from the core network ([0174] “the information in the Bearer Modification message may include Transport Network Layer (TNL) address of the target CU-UP 108 and/or other information” in view of FIG. 1A and FIGs. 9-10);
or, in a CP/UP separated and multiple CUs-U scenario (FIG. 1 CU-CP 107 and CU-UP 108 or FIG. 9 S-CU-UP 915 T-CU-UP 925), the RAN node is a CU-C (FIG. 9, such as CU-CP 930) and the plurality of the first address information are address information for CUs-U to receive the downlink data from the core network ([0174] “the information in the Bearer Modification message may include Transport Network Layer (TNL) address of the target CU-UP 108 and/or other information”). OOSA would be motivated to substitute DU and CU in Park in view of D1 with the multiple DUs or CUs of Yang to yield predictable results of making connections for 5G communication system (see MPEP 2143(B))
Therefore, it would be obvious to an ordinary skilled in the art before the time when the application was filed to apply the teaching of Yang to the wireless system disclosed by Park in view of D1 for the benefit of performing 5G communication ([0051] of Park).
Claim 9 is rejected because it is the corresponding address sending device that perform the method of claim 1 and has the same subject matter.
Claim 11 is rejected because it is the corresponding storage medium that perform the method of claim 1 and has the same subject matter.
As to claims 2, 10 and 20, Park in view of D1 and Yang discloses claims 1 and 9, Park further discloses after sending the first address information of the plurality UPs of the RAN node to the CN node through the first interface signaling between the CN node and the RAN node, when the first address information is required to be updated to second address information, further comprising: sending the second address information of the RAN node to the CN through an update sending procedure, the second address information comprising a second transport layer IP address and a second GTP-TEID corresponding to the second transport layer IP address ([0148] “when a wireless device in an RRC inactive state moves into a new RNA, the wireless device may perform an RNA update (RNAU) procedure, which may comprise a random access procedure by the wireless device and/or a UE context retrieve procedure”, which discloses updated/second address from new RNA being sent to CN in view of the parent claims that discloses the address information include IP address and GTP-TEID).
As to claim 3, Park in view of D1 and Yang discloses claim 2, D1 further discloses the second address information belongs to one of the following types: Protocol Data Unit (PDU) session-level UP address information, flow-level UP address information, Data Radio Bearer (DRB)-level UP address information (FIG. 4 in view of [0081] In step S403, upon a receipt of a Modify Bearer Request from MME 450, SGW-C 451 determines to change its SGW-U. SGW-C 451 selects new SGW-U 453 among a plurality of SGW-Us, based on, e.g., a user location, a user profile, or an optimal routing choice, and sends a User Plane Session Establishment Request to the new SGW-U 453 requesting it to allocate resources. In one embodiment, the IP address and the TEIDs of new SGW-U are assigned by the SGW-C 451. In another embodiment, the IP address and the TEIDs of new SGW-U are assigned by the new SGW-U 453”). The motivation of combining is the same as described in the parent claim.
As to claim 4, Park in view of D1 and Yang discloses claim 2, D1 further discloses the first address information is updated to the second address information in at least one of the following manners: a content of the first address information is deleted, a content of the first address information is added, and a content of the first address information is modified (FIG. 4 shows in view of [0075]-[0091] shows modifying IP address S405 and S407, such as “[0081] In step S403, upon a receipt of a Modify Bearer Request from MME 450, SGW-C 451 determines to change its SGW-U. SGW-C 451 selects new SGW-U 453 among a plurality of SGW-Us, based on, e.g., a user location, a user profile, or an optimal routing choice, and sends a User Plane Session Establishment Request to the new SGW-U 453 requesting it to allocate resources. In one embodiment, the IP address and the TEIDs of new SGW-U are assigned by the SGW-C 451. In another the IP address and the TEIDs of new SGW-U are assigned by the new SGW-U 453”). The motivation of combining is the same as described in the parent claim.
As to claim 5, Park in view of D1 and Yang discloses claim 2, D1 further discloses second interface signaling between the CN node and the RAN node is sent through the update sending procedure, a procedure corresponding to the second interface signaling comprising: a User Equipment (UE) context modification procedure, a PDU session resource modification procedure modified (FIG. 4 shows in view of [0075]-[0091] shows modifying IP address S405 and S407, such as “[0079] In step 401, MME 450 receives a Non-Access Stratum (NAS) service request from a UE … [0083] In step S405, the SGW-C 451 sends a Modify Bearer Request to the PGW-C 454 along with new SGW-U identity and TEIDs of the new SGW-U”). The motivation of combining is the same as described in the parent claim.
As to claim 6, Park in view of D1 and Yang discloses claim 1, D1 further discloses the first address information belongs to one of the following types: PDU session-level UP address information, flow-level UP address information, DRB-level UP address information (FIG. 4 in view of [0075]-[0091] shows session-level UP address information S403 and S404, such as “[0081] In step S403, upon a receipt of a Modify Bearer Request from MME 450, SGW-C 451 determines to change its SGW-U. SGW-C 451 selects new SGW-U 453 among a User Plane Session Establishment Request to the new SGW-U 453 requesting it to allocate resources. In one embodiment, the IP address and the TEIDs of new SGW-U are assigned by the SGW-C 451. In another embodiment, the IP address and the TEIDs of new SGW-U are assigned by the new SGW-U 453”). The motivation of combining is the same as described in the parent claim.
As to claim 7, Park in view of D1 and Yang discloses claim 1, D1 further discloses at least one of the following information is sent to the RAN node through the CN node: information required by creation of a PDU session, a session Identification (ID) required by creation of a PDU session, one or more flow IDs in a single PDU session, Quality of Service (QoS) information of a non-Guaranteed Bit Rate (non-GBR) service corresponding to a flow, QoS information of a GBR service corresponding to a flow modified (FIG. 4 in view of [0075]-[0091] shows session-level UP address information S403 and S404, such as “[0081] In step S403, upon a receipt of a Modify Bearer Request from MME 450, SGW-C 451 determines to change its SGW-U. SGW-C 451 selects new SGW-U 453 among a plurality of SGW-Us, based on, e.g., a user location, a user profile, or an optimal routing choice, and sends a User Plane Session Establishment Request to the new SGW-U 453 requesting it to allocate resources. In one embodiment, the IP address and the TEIDs of new SGW-U are assigned by the SGW-C 451. In another embodiment, the IP address and the TEIDs of new SGW-U are assigned by the new SGW-U 453”). The motivation of combining is the same as described in the parent claim.
As to claim 8, Park in view of D1 and Yang discloses claim 1, Park further discloses a procedure corresponding to the first interface signaling comprises at least one of the followings: an initial UE context creation procedure, the UE context modification procedure, a PDU session resource creation procedure and the PDU session resource modification procedure modified ( [0148] “A UE context retrieve may comprise: receiving, by a base station from a wireless device, a random access preamble; and fetching, by a base station, a UE context of the wireless device from an old anchor base station.”).	
Claims 12-19 are rejected because they are corresponding address sending device that perform the methods of claims 1-8 and have the same subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIANYE WU/           Primary Examiner, Art Unit 2462